DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 08/02/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-16,18-21 are allowed.
		Claim 17 has been cancelled by the applicant.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Claudepierre (US 2015/0091500 A1) was the closest prior art, Claudepierre (US 2015/0091500 A1) discloses a charging device containing a support beam and a substantially planar housing may be configured to maintain an angle of under 90 degrees with respect to a flat surface that the charging device is placed on, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed attachment member for supportably engaging a device having wireless charging capability with a magnetic mounting system, comprising: a plurality of arcuate members that are magnetically interactive with a magnetic support of the magnetic mounting system, wherein the arcuate members are disposed in a circular formation to define a space between respective end portions of adjacently disposed arcuate members; and wherein the plurality of arcuate members are configured for engagement with an exterior surface of the device between a charge receiving coil of the device and a charge transmitting coil of an inductive wireless charger to allow for inductive coupling of the charge receiving coil and the charge transmitting coil, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-10, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding the independent claim 11, Claudepierre (US 2015/0091500 A1) was the closest prior art, Claudepierre (US 2015/0091500 A1) discloses a charging device containing a support beam and a substantially planar housing may be configured to maintain an angle of under 90 degrees with respect to a flat surface that the charging device is placed on, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed inductive charging device for use in wireless charging of a device, comprising: a housing defining a first interconnect portion on a first side of the housing and a second interconnect portion on a second side of the housing opposite the first side; a charge transmission coil disposed adjacent the first side of the housing for creating an electromagnetic field extending away from the first side of the housing; a magnet having a shaped magnetic field extending away from the first side of the housing; a power supply in operative communication with the charge transmission coil to induce the electromagnetic field extending away from the first side of the housing; and a magnetically interactive portion at the second interconnect portion for supportive engagement of the housing by way of magnetic interaction at the magnetically interactive portion, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 12-15, which depends on claim 11, these claims, are allowable for at least the same reasons given for claim 11.
Regarding the independent claim 16, Claudepierre (US 2015/0091500 A1) was the closest prior art, Claudepierre (US 2015/0091500 A1) discloses a charging device containing a support beam and a substantially planar housing may be configured to maintain an angle of under 90 degrees with respect to a flat surface that the charging device is placed on, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed attachment member for supportably engaging a device having wireless charging capability with a magnetic mounting system, comprising: a plurality of first arcuate members that are magnetically interactive, wherein the first arcuate members are disposed in a first circular formation to define a space between respective end portions of adjacently disposed first arcuate members; a plurality of second arcuate members that are magnetically interactive, wherein the second arcuate members are disposed in a second circular formation that is concentric to the first circular formation to define a space between respective end portions of adjacently disposed second arcuate members; and wherein the plurality of first arcuate members and second arcuate members are configured for engagement with an exterior surface of the device between a charge receiving coil of the device and a charge transmitting coil of an inductive wireless charger to allow for inductive coupling of the charge receiving coil and the charge transmitting coil, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claim 18, which depends on claim 16, this claim, is allowable for at least the same reasons given for claim 16.
Regarding the independent claim 19, Claudepierre (US 2015/0091500 A1) was the closest prior art, Claudepierre (US 2015/0091500 A1) discloses a charging device containing a support beam and a substantially planar housing may be configured to maintain an angle of under 90 degrees with respect to a flat surface that the charging device is placed on, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed system for magnetic mounting of a device with wireless charging, comprising: an attachment member attachably engageable with a device comprising: a plurality of first arcuate members that are magnetically interactive, wherein the first arcuate members are disposed in a first circular formation to define a space between respective end portions of adjacently disposed first arcuate members, and a plurality of second arcuate members that are magnetically interactive, wherein the second arcuate members are disposed in a second circular formation that is concentric to the first circular formation to define a space between respective end portions of adjacently disposed second arcuate members; an inductive charging device comprising: a housing defining a first interconnect portion on a first side of the housing and a second interconnect portion on a second side of the housing opposite the first side, a charge transmission coil disposed adjacent the first side of the housing for creating an electromagnetic field extending away from the first side of the housing, a magnet having a shaped magnetic field extending away from the first side of the housing, a power supply in operative communication with the charge transmission coil to induce the electromagnetic field extending away from the first side of the housing, and a magnetically interactive portion at the second interconnect portion for supportive engagement of the housing by way of magnetic interaction at the magnetically interactive portion; a carrier member comprising a third interconnect portion; wherein the attachment member is magnetically engageable with the first interconnect portion by magnetic interaction between the plurality of first arcuate members and the magnet of the inductive charging device to support the device and establish inductive coupling between the charge transmission coil and a charge receiving coil of the device such that the plurality of second arcuate members are disposed between the charge transmission coil and the charge receiving coil when the first arcuate members are engaged with the magnet without electromagnetic interference between the charge transmission coil and the charge receiving coil; the system being configurable between a charging configuration and a support configuration: the charging configuration comprising the magnetically interactive portion at the second interconnect position being magnetically interactive with the third interconnect portion of the carrier member to supportably engage the inductive charging device, which in turn is supportably engageable with the attachment member to support the device, and the support configuration comprising the plurality of second arcuate members being magnetically interactive with the third interconnect portion of the carrier member to supportably engage the device without the presence of the inductive charging device, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 20 and 21, which depends on claim 19, these claims, are allowable for at least the same reasons given for claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 08/02/2022 regarding claims 1-16,18-21 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Langlois et al (US 11,043,844 B2) discloses a rechargeable battery pack includes a rechargeable battery, electrical circuitry, and an inductive coil for wirelessly transmitting power to an electronic device. The rechargeable battery pack further includes a first set of electrical contacts to interface with electrical contacts of a charging base, however does not discloses the particular structure arrangement for the claimed invention.
	Chan et al (US 10,732,732 B2) discloses Mobile client device wireless charging, communication, and authentication techniques are described. In one or more implementations, a method performed by a mobile client device includes establishing wireless communication with a substrate having an integrated electromagnetic inductive coil in accordance with the mobile client device being at a distance proximal to the substrate to achieve an inductive connection. After establishing the wireless communication, the method includes receiving wireless inductive power from the substrate, establishing communication with a device via the wireless communication with the substrate, and after establishing communication with the device, operating, via the wireless communication, as a user input device for the device by outputting a user interface on a display device of the mobile client device, however does not discloses the particular structure arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836